Title: To George Washington from Brigadier General James Clinton, 28 December 1778
From: Clinton, James
To: Washington, George


  
    Sir
    Albany [N.Y.] December 28th 1778
  
I had the Honour of receiving a Letter from the Board of War dated the 4th of December, requesting me to take proper Steps for the Mustering & paying the Corps commanded by Major Whitcomb, which had been done previous to the receipt of the Letter—It also mentions the inclosing an Order on the Clothier Genl at Spring field, to have them supply’d with Cloathing, but thro’ mistake it hath been omitted & consequently cannot be complyed with.
Application hath been made by the Paymasters of Warner’s regiment & Whitcomb’s Corps for Cloathing—As the returns comprehended all the Officers of each Corps, I did not think myself at Liberty to grant an Order, especially when I reflected that the Officers of the Army in General had not been indulged with equal Prevaliges altho under semilar Circumstances nither did I think my order sufficient unless I had received an Order from Your Excellency or the Board of War.
The returns of Major Whitcomb’s Corps, have been examined & found exact—but those of Col. Warner’s Regt are eronious, at least there are thirteen Men, more in the cloathing returns, than have been regularly accounted for, who, the Paymaster informs me, have been enlisted since my arrival—no proper returns having been made me since that time.
Inclosed I send Your Excellency a return of the Military Stores in this Department, by which you will see that a Supply of some Articles, perticularly, of Powder & Ball will be wanted, as the Militia in Case of Alarm are to be supplyed from the public Magazine. I have the Honour to be with the greatest respect Your Excellency’s most humble Servt

  James Clinton B. Genl

